DETAILED ACTION

Oath/Declaration
1.	Oath and declaration filed on 7/25/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/30/2019 and 8/7/2019 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-7, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Camus (6,088,470 A).

Regarding claim 6, Camus discloses wherein there is only one second illuminator (second light source 4, column 4, and lines 43-45).  
Regarding claim 7, Camus discloses, further comprising a controller attached to the camera (illumination controller 14 connected to the strobing device 12 and the camera 11, column 4, lines52-55, column 16, lines 15-20) and the illuminators for turning on a selected illuminator whenever the camera captures an image of the subject (second light source 4, during exposure first image, column 5, lines 7-13).  
Regarding claim 12,  Camus discloses ( refer to figure 1) a method for creating a hotspot free image of at least a portion of the eye of a person who is positioned at a subject location ( produce high quality images that are free of bright spots or specularities , eye images , column 3, lines 34-36,41-44) , the method comprising: a. positioning a first illuminator and at least one second illuminator at a selected distance from the subject location and spaced apart from one another (light source 2 and 4 arranged horizontally , spacing of the light sources is sufficient for the first spaced apart from one another ; column 7, lines 1-7, column 9, lines 55-60); b. capturing a first image of at least a portion of an eye of a person while the person's eye is illuminated by the first illuminator and not illuminated by the at least one second illuminator wherein the first image comprises a set of pixels (obtaining images of the eye ; controller 14 will turn 
Regarding claim 13, Camus discloses, wherein the illuminators emit infrared light (column 6, lines 65-68).  
Regarding claim 14, Camus discloses, wherein at least one of the illuminators emits light comprising one or more of white, red, infrared, blue, green color (column 6, lines 65-68).  
Regarding claim 15, Camus discloses, also comprising the step of using the image of the at least a portion of an eye of a person that is free of hotspots to identify the person (column 3, lines 41-44).  
Regarding claim 16, Camus discloses, wherein the person is identified using a biometric identification method (column 3, lines 40-44).  
Regarding claim 17, Camus discloses, wherein the biometric identification method is iris identification (column 3, lines 41-44).  
Regarding claim 19,  Camus discloses, wherein capturing a first preliminary video image of the at least a portion of an eye of a person which contains a field created while 
Regarding claim 20,  Camus teaches, wherein the at least one additional image is captured by: a. capturing a second preliminary video image of the subject which contains two fields created while the at least a portion of an eye of a person is illuminated by the at least one second illuminator and not illuminated by the first illuminator ( obtaining images of the eye , images each comprised of pixel having a gray scale value; controller 14 will not turn off the second light source 4 which causes the .  
Claim Rejections - 35 USC § 103
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11are rejected under 35 U.S.C. 103 as being unpatentable over Nistico et al (2017/0035293 A1) in view  Camus et al (6,088,470).
 Regarding claim 1, Nistico et al  discloses ( refer to figures 1A – 3) an eye imaging system free from reflected light, comprising: a. an eye wearable device adaptable to removably attach to the eye of the user (LED 9 installed in the frame 9 , figure 1A a front view of a spectacles device ; when the spectacle device 1 is worn by a person those LEDs can illuminate the eyes of the test person ; paragraph (0035)(0056) ; b. a first illuminator attached to an inner side of the eye wearable device (LEDs 9 can illuminate the eyes ; along the rim of the frame part enclosing the eye glass lens 81 several LEDs , figure 2, paragraph 0056) and adaptable to provide light towards the eye of the user 
Nistico et al  discloses  not explicitly disclosed  d. at least one camera attached to the inner side of the eye wearable device, the at least one camera configured to capture a first image of the eye of the user when the first illuminator is in the ON state and the second illuminator is in the OFF state and a second image when the first illuminator is in the OFF state and the second illuminator is in the ON state; and e. a reflection removal processor in communication with the camera, the reflection removal processor adaptable to receive images captured by the at least one camera and configured to combine images that are alternatively illuminated by the first illuminator and the second illuminator; f. whereby the operation of the at least one camera synchronized with the operation of the first illuminator and the second illuminator captures images of the eye and transfers to the reflection removal processor that provides real-time removal of reflections by combining the first image and the second image. 
 Camus et al discloses (figure 1)  When the first illuminator is ON  (controller 14 will turn off the first light source 2 , while continuing to active the second light sources 4; 
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the system to include second illuminator configured to operate in an ON state when the first illuminator is OFF and to operate in an OFF state when the first illuminator is ON ;d. the at least one camera configured to capture a first image of the eye of the user when the illuminator is in the ON state and the second illuminator is in the OFF state and a second image when the first illuminator is in the OFF state and the second illuminator is in the ON state and a reflection  ; and e. a reflection removable processor in communication with the camera the reflection removable processor adaptable to receive images captured by the at least one camera and configured to combine images that are alternatively illuminated by the first illuminator and the second illuminator ; f. whereby the operation of the at least one camera synchronized with the operation of the first illuminator and the second illuminator captures images of the eye and transfers to the reflection removal processor that provides removal of reflections  by 
Regarding claim 2, Nistico et al  in view Camus et al  teaches wherein the eye wearable device further comprises glasses (LEDs 9 can illuminate the eyes ; along the rim of the frame part enclosing the eye glass lens 81 several LEDs ; figure 2, paragraph 0056).  
Regarding claim 3, Nistico et al in view Camus et al teaches wherein the illuminators emit infrared light (paragraph 0068).  
Regarding claim 4, depends on claim 1, Nistico et al  failed to teaches,  wherein the reflection removal processor iterates through the first image and the second image pixel by pixel, generating a minimum pixel value for the first image and the second image that are combined to obtain a combined image free from reflections and/or hotspots.  
 Camus wherein the reflection removal processor iterates through the first image and the second image pixel by pixel, generating a minimum pixel value for the first image and the second image that are combined to obtain a combined image free from reflections and/or hotspots ( to create an image free of specular reflections we select the pixel from each pair having the lower gray scale value; composite images from the composite images formed from the first image and the second image by choosing a pixel from corresponding locations in the first and the second images at each pixel location based upon gray scale value  of each pixels  from corresponding locations in the first and second images at each pixel location based upon scale values of the pixels; from the composite image shown in the right portion , figure 3 using an image processor 16, column 3, lines 51-55, column 5, lines 14-21.

Regarding claim 8,  Nistico et al  discloses ( refer to figures 1A – 3) an eye imaging apparatus for imaging the cornea of an eye, said apparatus comprising: a. an eye wearable device adaptable to removably attach to the eye of the user, the eye wearable device for retaining the position of the eye imaging apparatus relative to the user(LED 9 installed in the frame 9 , figure 1A a front view of a spectacles device ; when the spectacle device 1 is worn by a person those LEDs can illuminate the eyes of the test person ; paragraph (0035)(0056); b. a first illuminator attached to an inner side of the eye wearable device configured for using a light source to direct light towards the eye of the user (LEDs 9 can illuminate the eyes ; along the rim of the frame part enclosing the eye glass lens 81 several LEDs , figure 2, paragraph 0056) and adaptable to provide light towards the eye of the user (paragraph 0056); c. wherein said light source is configured for outputting both high intensity lighting when capturing images, and low intensity lighting in the far red wavelength spectrum of visible light for previewing retinal image locations (figure 2 , paragraph 0056, paragraph 0058); d. an optical system configured for collecting light from a pupil of a subject eye being imaged and directing that light along an imaging path toward a digital image sensor and/or reflection removal processor (paragraph 0020, paragraph 0022, paragraph 0023);   e. at least one camera 
Nistico et al failed to disclose digital image sensor and configured to combine images that are alternatively illuminated by the first and second illuminator.
 Camus discloses digital image sensor and configured to combine images that are alternatively illuminated by the first and second illuminator (light source 2 and 4 composite images using processor 16; column 5, lines 6-18).
It would have been obvious to one of ordinary skill in the art  to modify the apparatus of  Nistico et al to include teaches digital image sensor configured to combine images that are alternatively illuminated by the first illuminator and a second illuminator as taught by Camus.   
Regarding claim 9, modified Nistico et al further teaches wherein said apparatus comprises detecting a motion of the apparatus, and delaying said triggering of the flash of light from said light source and capturing the image on said digital image sensor, until said motion has stopped (paragraph 0022).  

Regarding claim 11, Nistico et al in view Camus et al teaches a system in accordance with claim 8, modified Nistico et al further teaches wherein the eye wearable device further comprises glasses (paragraph 0024).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Camus et al (6,088,470) in view of Nistico et al (2017/0035293 A1).
Regarding claim 18,  Camus teaches the method claim 12, Camus fail to teach wherein the first image is captured by a first illuminator attached to an inner side of an eye wearable device including glasses, the first illuminator adaptable to provide light towards the eye of the user. 
Nistico et al   teaches the first image is captured by a first illuminator attached to an inner side of an eye wearable device including glasses ( LEDs 9 installed in the frame 4, along the rim of the frame part enclosing (inner in figure 2) the eye glass lens 81, persons eyes can be captured by the eye camera 31 an 3r (inner in figure 2), which are integrated into the frame 4, paragraph 0054,0056,0058);  the first illuminator adaptable 
It would have been obvious to one of ordinary skill in the art  to modify the method of Camus to include wherein the first image is captured by a first illuminator attached to an inner side of an eye wearable device including glasses, the first illuminator adaptable to provide light towards the eye of the user as taught by  Nistico et al to image the eye directly for biometric recognition.


Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/6/2021